Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

 Applicant’s Amendment
Applicant’s amendment filed 3/18/2021 has been received and entered.  Claims 1-51 have been cancelled, claims 52-59 have been added.
 Claims 52-59 are pending and currently under examination.

 Special Status
The petition to make special filed under 37 CFR 1.102c1 was granted.  
Applicant has filed an RCE in response to the final office action mailed 10/23/2020 requiring an extension of time.

Priority claim
This application filed 3/8/2018 claim benefit to US provisional application 62/468532 filed 3/8/2017.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Cancellation of the claims has rendered the rejection moot.

Claims 52-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, step (a) (3) and the limitation that ‘reference genome positions that have been provided via the computer system to each individual’ does not 
Dependent claims are include in the basis of the rejection because they fail to clarify the basis of the rejection.  More clearly providing support for this embodiment present in the specification or amending the claim for elements supported by the specification present in the database or data would address the basis of the rejection.

Claims 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, while there is literal support for blockchain, the specification is silent with respect as to how this technology is to be implemented in the context of the claims as a whole.  On page 9 of the specification, the support for the use of ‘blockchain’ is:
The DB that stores DNA.geno for each IP must be maintained securely to prevent a data breach. This is true for all data storage systems, and state of the art security systems should be used at all times to maintain the DB. One such example is blockchain technology. This is a distributed ledger system that improves the security of data by storing it in a peer to peer network (https://en.wikipedia.org/wiki/Blockchain). The DB of the invention (Figures 1-4, 6) could be maintained using blockchain technology.

As provided by the disclosure, the specification suggests the DB ‘could be maintained’, however fails to provide any guidance on how this is accomplished.  There is no guidance on how a 
	Amendment to delete this limitation or support within the specification for implementation of blockchain as a DB in the context of the claimed steps would address the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically:

In claim 52 element (2) is unclear and confusing in the recitation of ‘is used to confirm or deny a request for identity verification as that individual’, in particular how it defines the metes and bounds of the specific information contained in the database for a given individual.  It is acknowledged that (2) indicates the genomic sequence must contain a SNP or inversion, and dependent claim 53 indicates that it can be the entire genome or any subset, however it is unclear if the data stored or created must be unique to the individual so that it can be used for verification, or if it can include any SNP even if it is shared between others; if shared among others it is unclear how the same SNP or inversion would be used for verification because it is common and does not result in identity.
In claim 53, the recitation of ‘specific’ SNPs is vague and unclear in how the term specific is intended to limit the claim.  It is unclear if this requires that the SNP s only be specific for the individual or if the data does not comprise ‘non-specific’ information for an allele/loci like a wildcard indicator.
Claim 54 is confusing and appears to broaden the requirement of what data is in the database in the recitation of ‘include both alleles’ because there does not appear to be a requirement in the prior claims that alleles are present, only a SNP or inversion.
	Claim 55 is unclear and confusing in the indication that a first and second file are extracted and transmitted to an individual because it appears that claim 52 requires that the requestor submit two files for the verification process.  Additionally, it is unclear what software is used or what command is generated, and what specifically is provided in either of the files that 
	Claim 57 is unclear in what is to be performed since every sequence would necessarily have an associated position relative to a reference, and it is unclear what it is removed and how it would be replaced without some additional form of information.  Further, claim 52 simply requires one or more SNP or inversion, and it is unclear how the method would operate once a single SNP that were present were removed and what criteria would be used to replace it if possible.
	Claim 58 is unclear in the use of blockchain for the sequence database, in particular since it is a ledger format it is unclear how the necessary files will extracted or how files will be deleted and/or added (as in claim 57) as required in prior claims.  It is unclear how the database is ‘maintained’ given that by “design, a blockchain is resistant to modification of its data. This is because once recorded, the data in any given block cannot be altered retroactively without alteration of all subsequent blocks.” (emphasis added, adapted from wikipeida linked in specification).
Claim 59 is unclear and inconsistent in the recitation of ‘retained as a digital signature’ because the specification appears that a genomic sequence of an individual can be used as a ‘digital signature’ and not positions that may be present in a second file.  Further, while the sequence of an individual is indicated to be used as a digital signature, it is unclear how or what is retained in particular, or what is updated since a given individuals genomic sequence is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Newly added claims 52-59 are generally directed to a computer implemented method for identity verification of a requestor based in part on their genomic DNA sequence.   
In prosecution the claims have been amended from instructions to indicate that the method is computer implemented and used to verify ‘a given individual for a specific purpose” (broadened from allow/deny ‘a transaction’) where the method steps require:
-receiving a DNA sequence from a first computer to a second computer;
-the second computer compares and determines whether there is a match with the submitted sequence and that of a reference for the person that was stored in a database; and
-the second computer verifies if a match exists, and either ‘confirms’ or ‘denies’ that identity based on the match between the submitted sequence and that in a database previously submitted (amended and broadened from a transaction that automatically based on the verification/comparison of the submitted sequence and the one present in the database), where 
Presently, newly added claim 52-59 are also generally directed to a computer implemented method for identifying an individual based on their DNA sequence.  The only independent claim 52 provides for a ‘computer implemented method’, ‘which method is performed using a computer system’ comprising providing a database with an individual’s sequence and sequence location information that is associated with an identifier such as a name, date of birth,.. with the steps of an individual providing an identifier and then requiring entry of sequence and sequence location information which is then assessed/compared to that present in the database to confirm that the sequences are the same, and consequently verifying the identity or if the sequences are not the same then denying the verification (an optional process step is if the file contains more than requested the database is assessed for additional sequence information for analysis/comparison).
Newly added claim 58 provides that the database be maintained ‘using blockchain technology”.  The term blockchain appears three times in the specification at page 10, where the specification provides:
“The DB that stores DNA.geno for each IP must be maintained securely to prevent a data breach. This is true for all data storage systems, and state of the art security systems should be used at all times to maintain the DB. One such example is blockchain technology. This is a distributed ledger system that improves the security of data by storing it in a peer to peer network (https://en.wikipedia.org/wiki/Blockchain). The DB of the invention (Figures 1-4, 6) could be maintained using blockchain technology.”

Which appears consistent with the art or the cited page at Wikipedia as a possible means to more securely provide a database.  The specification does not specifically detail how 
“For each SNP, the chromosome number and genotype remain the same in each genome assembly build. However, the position on chromosome 1 of each SNP in assembly build 37 is different from assembly build 36. This is apparently due to the presence of an additional 10,137 bp of DNA sequence on chromosome 1 before the position of rs4477212 in assembly build 37. 
In a preferred embodiment of the invention, for DNA.geno deposited in DB a notation of the human genome reference assembly to which the nucleotide coordinates refer will be associated with the file. Additionally, if the DNA.geno is single stranded, the strand in the human genome reference assembly (e.g. plus or minus) to which it corresponds will be noted.”

Dependent claims provide further indication that the database contains the whole genome or subsets of the whole, and further instructions for processing and analyzing requestor’s identity.  As a whole, the claims are directed to the idea to use the sequence information of an individual to confirm an identity if the sequence information is present in a database.  Given the breadth of the claims and for example the simple requirement of using one SNP, the claims do not appear to provide for a highly secure process, also noting that there is no requirement to who enters the data at the start of the process and effectively sets forth steps that a single SNP sequence is the same as that associated with an identifier.  In all, given the general and broad claim language, the steps are found to be generic instructions to implement the method of receiving sequence information as input and comparing the input to that present in a database using a computer, Examiner noting that the claims do not require for ‘identity verification’ that the person to be identified is not even required to be inputting the request or inputting the sequence information as part of the method steps, and broadly appears to be consistent with instructions of entering a code consistent with the idea of a ‘digital signature’ (set forth in claim 59) where the code represents or corresponds to an the sequence of an individual.
For step 1 of the 101 analysis, as amended the claims are found to be directed to a statutory category as a computer implemented process.  
For step 2A of the 101 analysis, the judicial exception of the claims are the instructional steps, specifically the steps of the steps for comparing sequence data for homology of sequences 
The judicial exception is that abstract instructions instructing that verification of an individual be based on comparison of sequence data that is provided as input to that in a database (again it is noted that the input has no requirement that the requestor inputting the data is in fact the person being ‘verified’).  Under prong 1, the judicial exception falls into the category of a Mental Process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   In view of the breadth of the claims and guidance of the specification identification can be accomplished by comparing one SNP as a specific location demonstrating that there is no requirement of the complexity of the sequence input or in the database, and in view of the claim and specification can be any NSP or inversion sequence, and not even necessarily unique to the individual that would result in unique identification or verification of a single individual over another.
The recent guidance from the USPTO requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do provide for an additional element beyond obtaining sequence 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of submitting or analyzing sequence data with a computer.  A search of the art provides evidence that the concept of using DNA as a form of biodata in business practices for verification was disclosed and known (see for example Lott et al 2015 and Halla).  For the use of blockchain technology in the context of the invention Florissi (US Patent 
Response to Applicants arguments
Applicant provides an overview of the claim amendments and note that the claims do not recite “transaction” and provide a definition of transact and transaction for the support of the claims as amended for “purpose” and argue that the claims start with the receipt of a command and end with execution of a command, and as such are performed and completed on a computer.
The use of implementation on a computer has been noted throughout prosecution, and has been found to be directed to the use of a generic computer or system of computers in communication, for the implementation of the steps indicated to be the judicial exception of receiving sequence information, comparing what is received to that present in a database, and if the two match, then indicating that there is verification of identity based on the comparison and 
The argument that the use of blockchain technology has features that cannot be practically performed in one’s mind and note that other companies have implemented the use of blockchain for sequence databases is acknowledged.  The support and the use of blockchain technology for the sequence database have been evaluated above.  It is acknowledged that proper implementation of the concept of blockchain technology can provide greater security to a database, and data in general.  However, in view of the art and guidance of the specification, this appears to provide simply for the use of a known conventional tool for purposes consistent with it’s creation.  As noted above, the specification does not provide any detail for the implementation of this embodiment and simply provides the suggestion for its use consistent for data management.
Throughout prosecution, the implementation of the method steps considered the judicial exception have been specifically considered, recognizing recitation of limitations for emphasizing that the claims are now computer implemented and requires action by a processor (examiner not-there is no recitation that a processor is used in the claims) and that the process of verification requires automation and a command, and thus can only be performed by a computer.  
As evaluated above, the claimed steps of performing a verification for a purpose have been evaluated in view of the specification and found to be directed to generically provide for any purpose related to identity and a category which still falls into a judicial exception as abstract instructions.  Since all the steps are considered a judicial exception, the guidance of Berkheimer would not be necessary, however it is noted that a search of the art for the new limitations identified Lott et al. and Hallal as evidence that the proposal for use of DNA as a form of biodata can be used for business specifically for verification.  Further, Florissi (US Patent 10311363) is provided for the use of blockchain for sequence data.  Providing a claimed method broadly for a purpose implemented in a computer environment, is not sufficient to make the method steps patent eligible (similar to the fact pattern in Bilski). In other words, patenting abstract idea (performing and using verification based on biodata/information) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result.  The concept of integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, the method steps are directed to the broad idea of any business transaction based on verification using a person’s biodata (in this case sequences representing there genome) and do not have an additional element to which it is applied.  Providing the method steps to be implemented in a computer environment to automate it fails to make the claims patent eligible.  
Therefore, for the reasons above and of record, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s previously rejected under 35 U.S.C. 103 as being unpatentable over David Lott (IMPROVING CUSTOMER AUTHENTICATION Retail Payments Risk Forum Working Paper, Federal Reserve Bank of Atlanta, April 2015), Haala (WO 03/040931 A1), Norrgard, K. et al. ((2008) Forensics, DNA fingerprinting, and CODIS, Nature Education 1(1):35), Butler JM. ((2015) The future of forensic DNA analysis. Phil. Trans. R. Soc. B 370) and Young-Bin Kwon et al. (DNA Data Format Standardization Encyclopedia of Biometrics © Springer Science Business Media New York) and Florissi (US Patent 10311363) is withdrawn.
Response to Applicants arguments
Cancellation of the claims has rendered the rejection moot.  
The claims as amended require a series of steps and limitations on the use of two files providing position and sequence for comparison relative to a database, and a series of steps for the comparison and consequence of the analysis of submitted sequences relative to those contained in the database.
It is noted that both Lott and Haalal teach the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification and performing transactions, and the existing knowledge and use of DNA sequences to identify an individual based on a submitted DNA sequence.  Further, the art of record teaches that improving customer authentication was a recognized problem where Lott teaches the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification as well as Haalal who provides a similar summary for the need for verification, and provides steps for performing transactions using a variety of biodata sources including the use of DNA sequences.  Clearly, the 
As acknowledged in the record, the relationship of a person’s DNA and the ability to use the DNA to identify an individual was well known.  However, a review of the art of record fails to provide motivation or logic to process sequence information in the way detailed in the newly added claims.

Conclusion
No claim is allowed.
At the time of filing, improving customer authentication was a recognized problem as provided by Lott as an overview and evolution of the authentication in transactions using a variety of means.  For the use of genomic DNA data as in the instant claims, Lott teaches the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification.  Also noted is the teaching of Haalal provides a similar summary for the need for verification, and provides steps for performing transactions using a variety of biodata sources including the use of DNA sequences.  Clearly, the teachings of Lott and Haalal provide that the concept of user identification and the use of DNA in performing transactions was in the prior art.  
As established in the record, the relationship of a person’s DNA and the ability to use the DNA to identify an individual was well known.  As further evidenced by Norrgard which provides for a detailed discussion of the use of DNA fingerprinting, and the use of databases for the identification of a person.  Norrgard provides an overview of how STR locus can be used, and how databases comprising DNA profiles exist and are used in the identification of an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/Joseph Woitach/            Primary Examiner, Art Unit 1631